internal_revenue_service national_office technical_advice_memorandum - index uil no case mis no tam-117619-98 date legend decedent date date a b country x language y phrase charity b u s affiliate issue is an estate_tax charitable deduction allowable under sec_2106 of the internal_revenue_code for the charitable_bequest in decedent's will that was construed bya court in country x as providing for a bequest to a united_states affiliate of a foreign charity o b conclusion under the facts presented an estate_tax charitable deduction under sec_2106 is allowable for the charitable_bequest under the decedent's will facts decedent died testate on date a citizen and resident of country x decedent was not fluent in the language of country x but rather was fluent only in language y decedent's attorney also spoke and wrote in language y as aresult decedent's will was drafted in language y at the time of her death decedent owned u s securities valued ata these securities had a value of b on the alternate_valuation_date under the terms of decedent's will decedent provided for a charitable_bequest of dollar_figure to be funded with these u s securities the will did not clearly specify whether the dollar_figure bequest was to be paid to charity b located in country x or to u s affiliate a charity organized in the united_states that is the u s affiliate of charity b the will specifies that the funds are to be used to construct a separate building for the expansion of the hospital operated by charity b in country x after decedent's death the estate’s representatives petitioned the appropriate court in country x for a construction of the charitable provision in conjunction with this proceeding the will was translated from language y the language in which it was originally written into the language of country x the court found that it was decedent's intent to bequeath dollar_figure to u s affiliate and entered an order accordingly subsequently an estate_tax_return 706na was timely filed on date estate_tax_return as filed a charitable deduction in the amount of b was claimed with respect to the decedent's charitable_bequest on the law and analysis sec_2101 provides that a tax is imposed on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2106 provides that for purposes of the tax imposed by sec_2101 the value of the taxable_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be determined by deducting from the value of that part of his gross_estate which at the time of death is situated in the united_states that amount of all bequests legacies devises or transfers ii to or for_the_use_of any domestic_corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes in the instant case representations have been made that decedent wanted charity b to receive dollar_figure to be used for construction purposes in addition it has been represented that decedent was told of the existence of u s affiliate and that a bequest of u s securities to u s affiliate would not be subject_to u s estate_tax thus ensuring that charity b would ultimately receive the entire dollar_figure bequest the will has been translated into english from both the language of country x and language y for our analysis in none of these translations does the organizational name of the charitable donee identically match any of the organizational names used by charity b or u s affiliate both charity b and u s affiliate utilize phrase in their organizational title and letterhead the will also uses this phrase in identifying the charitable donee read literally we believe the will could be viewed as referencing either charity b or u s affiliate however the facts noted above would tend to indicate that decedent intended to bequeath the funds to u s affiliate that is the decedent desired dollar_figure be available for charity b for a specific construction_project and a dollar_figure bequest would generate the requisite amount only if it passed free of federal estate_tax in addition decedent was advised of the existence of u s affiliate and that a bequest to u s affiliate would not be subject_to estate_tax thus construing the will as referencing u s affiliate is reasonable and supportable the failure of the will to clearly identify u s affitiate may be attributed to the language barrier presented and the similarity of the organizational names involved accordingly we conclude consistent with the country x court that decedent's will should be construed as providing for a bequest to u s affiliate ' caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent in view of this conclusion we need not decide whether a u s court in applying the law of country x would reach the same result as the country x court decision and therefore would give comity to the country x court decision wf
